—Appeal from an order of the Family Court of Rensselaer County (Griffin, J.), entered March 16, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
Respondent appeals from an order adjudicating her a person in need of supervision and placing her on probation for a period of one year. Respondent argues that reversible error occurred when Family Court failed to specifically advise her of her right to remain silent, as required by Family Court Act § 741 (a), before accepting her admissions to the allegations in the petition. Notably, this Court has been informed by the Rensselaer County Attorney’s office that petitioner concedes the relief requested. In light of this circumstance combined with our own review of the record, we accordingly reverse the adjudication order and vacate the order of disposition. Consideration of respondent’s remaining arguments is unnecessary.
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Rensselaer County for further proceedings not inconsistent with this Court’s decision.